DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed February 19, 2020 and the correspondence received through August 20, 2020.
Claims 1-20 are pending and indicated as being allowed.

Information Disclosure Statement
The information disclosure statements submitted August 17, 2020 and August 19, 2020 and their contents have been considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims include features for updating a dynamic goal plan including receiving an initial goal plan comprising an initial action sequence including a plurality of actions ordered in a forward direction; processing the initial action sequence through an encoder of a bidirectional recurrent neural network (“RNN”) to generate an encoder output, including a first hidden state representation; processing the encoder output through a decoder of the bidirectional RNN to generate a decoder output, including a forward hidden state representation and a backward hidden state representation for each action of the initial action sequence; applying a context vector to the decoder output to generate a weighted decoder output; obtaining a state of the initial goal plan, wherein the state of the initial goal plan includes a plurality of states each corresponding to an action of the initial goal plan; converting the state of the initial goal plan into vector embeddings; concatenating the weighted decoder output with the vector embeddings; and processing the concatenated weighted decoder output and vector embeddings through a SoftMax classifier to determine an updated goal plan.
Duong et al. (U.S. Pub. No. 2018/0307679 A1) discloses a multi-lingual semantic parser based on transferred learning, including a model used for generating a multi-lingual semantic parser, which is illustrated in the following excerpt of FIG. 3 and described at ¶¶ [0029]-[0042].

    PNG
    media_image1.png
    476
    538
    media_image1.png
    Greyscale

Duong, FIG. 3

Although Duong’s model is extremely similar to the claimed invention, this model appears to differ from the presently claimed invention in two respects. First, the Encoder in this model does not appear to process the initial action sequence through an encoder of a bidirectional RNN to generate an encoder output, including a first hidden state representation and process the encoder output through a decoder of the bidirectional RNN to generate a decoder output, including a forward hidden state representation and a backward hidden state representation for each action of the initial action sequence. Second, Duong’s model does not appear to receive initial goal plan comprising an initial action sequence including a plurality of actions ordered in a forward direction; instead, Duong’s model operates on a different type of sequential inputs—i.e., utterances.
Chen et al. (“A survey on dialogue systems: Recent advances and new frontiers.” Acm Sigkdd Explorations Newsletter 19.2 (2017): 25-35) provides a survey on dialogue systems. Specifically, Chen teaches various task-oriented and non-task-oriented dialogue systems, neural generative models such as the following sequence-to-sequence models described on page 28:


    PNG
    media_image2.png
    509
    389
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    415
    380
    media_image3.png
    Greyscale


However, the encoder in this model does not appear to process the initial action sequence through an encoder of a bidirectional RNN to generate an encoder output, including a first hidden state representation and process the encoder output through a decoder of the bidirectional RNN to generate a decoder output, including a forward hidden state representation and a backward hidden state representation for each action of the initial action sequence.
Duan, Zhang, Sordoni, and Chatterjee (see accompanying PTO-892) are cited to show the state of the art with respect to processing similar types of information using similarly-configured neural networks.
For these reasons, the closest art of record, including the combination of Duong, Chen, Duan, Zhang, Sordoni, and Chatterjee does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622